DETAILED ACTION
	Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bombardieri et al. (US Patent 3,578,084; hereinafter “Bombardieri”).

In regards to claim 1, Bombardieri discloses: A method of attaching a collar (at least 20) to tubing (at least 10) for use downhole (as disclosed in at least column 1, lines 6-10 and column 2, line 7- column 4, line 75), the method comprising not necessarily in sequence: 
positioning a fusible element (at least 23) about a first circumferential surface of the collar (as shown in at least figure 2; at least abstract and column 2, line 7- column 4, line 75 introduces “Centralizers, wall scratchers, cement baskets, and the like are secured to the free-moving casing by means of a fusible material which is rigid at normal subsurface temperatures and which is deformable at thermal treatment temperatures”; “The sleeve 23 is composed of heat-sensitive material which is rigid at normal subsurface temperatures and is deformable at a predetermined heat-treatment temperature which is above the normal subsurface temperature but substantially below the heat-treating temperature to which the well is to be subjected”); 
insulating (via at least 24) the fusible element from a first material of the collar (at least abstract and column 2, line 7- column 4, line 75 introduces “After the centralizer 17 is properly positioned on the pipe 10 at the surface, a flexible annular seal 24 is inserted between the collar 20 and the pipe 10 so as to close the bottom of annular space 22”); 
positioning the collar with the first circumferential surface adjacent an opposing circumferential surface of the tubing (as shown in at least figure 2); 
heating a fusible material of the fusible element to melting by accessing the fusible element through at least one access point defined through a second circumferential surface of the collar (at least abstract and column 2, line 7- column 4, line 75 introduces “Centralizers, wall scratchers, cement baskets, and the like are secured to the free-moving casing by means of a fusible material which is rigid at normal subsurface temperatures and which is deformable at thermal treatment temperatures”; “The sleeve 23 is composed of heat-sensitive material which is rigid at normal subsurface temperatures and is deformable at a predetermined heat-treatment temperature which is above the normal subsurface temperature but substantially below the heat-treating temperature to which the well is to be subjected. The heat-sensitive material must meet the requirements of being rigid at normal subsurface temperatures, deformable at heat-treatment temperatures, and have sufficient structural strength to maintain the centralizer-to-pipe bond during pipe running operations”); and 
affixing the collar to the tubing with a metallurgical bond formed from the melting and re-solidifying of the fusible material between the first circumferential surface of the collar and the opposing circumferential surface of the tubing (at least abstract and column 2, line 7- column 4, line 75 introduces “Centralizers, wall scratchers, cement baskets, and the like are secured to the free-moving casing by means of a fusible material which is rigid at normal subsurface temperatures and which is deformable at thermal treatment temperatures”; “The sleeve 23 is composed of heat-sensitive material which is rigid at normal subsurface temperatures and is deformable at a predetermined heat-treatment temperature which is above the normal subsurface temperature but substantially below the heat-treating temperature to which the well is to be subjected. The heat-sensitive material must meet the requirements of being rigid at normal subsurface temperatures, deformable at heat-treatment temperatures, and have sufficient structural strength to maintain the centralizer-to-pipe bond during pipe running operations. The composition of such material can vary within a wide range. Because of their high physical strength and low melting temperatures, bismuth alloys make particularly good bonding sleeves”; “The low-melting alloys, e.g., Woods metal, because of their low melting temperature (below 212.degree. F.) and rapid solidification time can be conveniently applied in the annular space 22 in the molten state”).

	In regards to claim 2, Bombardieri further discloses: wherein: 
	positioning the fusible element about the first circumferential surface of the collar comprises positioning the fusible element about an inside surface of the collar, and positioning the collar with the first circumferential surface adjacent the opposing circumferential surface of the tubing comprises positioning the inside surface of the collar about an outside surface of the tubing (as shown in at least figure 2); or 
	positioning the fusible element about the first circumferential surface of the collar comprises positioning the fusible element about an outside surface of the collar, and positioning the collar with the first circumferential surface adjacent the opposing circumferential surface of the tubing comprises positioning the outside surface of the collar about an inside surface of the tubing.

	In regards to claim 3, Bombardieri further discloses: wherein: 
	positioning the collar with the first circumferential surface adjacent the opposing circumferential surface of the tubing comprises sliding the collar longitudinally onto or into the tubing (at least abstract, column 2, line 7- column 4, line 75 and claim 1 introduces “at least one collar adapted to be slidably mounted around said pipe prior to introducing said pipe into the well”); or 
	positioning the collar with the first circumferential surface adjacent the opposing circumferential surface of the tubing comprises opening and closing the collar laterally onto the tubing.

	In regards to claim 8, Bombardieri further discloses: wherein positioning the fusible element about the first circumferential surface of the collar comprises positioning the fusible element in a groove defined about the first circumferential surface (as shown in at least figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim(s) 4-7, 10-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombardieri et al. (US Patent 3,578,084; hereinafter “Bombardieri”) in view of Wardlaw (US Publication 2006/0037749 A1; hereinafter “Wardlaw”).

	In regards to claim 4, Bombardieri discloses claim 1 above.
	However, Bombardieri appears to be silent in regards to: wherein heating the fusible material of the fusible element to melting comprises applying electric current to the fusible element.
	Nonetheless, the teachings of Wardlaw introduces coupling two elements within the borehole via metallurgical bonding. Wardlaw discloses: wherein heating the fusible material of the fusible element to melting comprises applying electric current to the fusible element (at least abstract, paragraphs [0012-0017], and claim 1 introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bombardieri to include for heating the fusible material of the fusible element to melting to comprise of applying electric current to the fusible element taught by Wardlaw in light of simple substitution of a known way of melting alloy downhole since Wardlaw expressly teaches that using electric current to fuse/bond elements in the borehole are known alternatives (further supported by MPEP 2143, section I, subsection B).

	In regards to claim 5, Wardlaw further discloses: wherein heating the fusible material of the fusible element to melting comprises igniting an ignitable material of the fusible element with the applied electric current (at least abstract, paragraphs [0012-0017], and claim 1 introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”). 

	In regards to claim 6, Bombardieri discloses claim 1 above.
	However, Bombardieri appears to be silent in regards to: wherein heating the fusible material of the fusible element to melting comprises igniting an ignitable element adjacent the fusible element.
	Nonetheless, the teachings of Wardlaw introduces coupling two elements within the borehole via metallurgical bonding. Wardlaw discloses: wherein heating the fusible material of the fusible element to melting comprises igniting an ignitable element adjacent the fusible element (at least abstract, paragraphs [0012-0017], and claim 1 introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bombardieri to include for heating the fusible material of the fusible element to melting to comprise igniting an ignitable element adjacent the fusible element taught by Wardlaw in light of simple substitution of a known way of melting alloy downhole since Wardlaw expressly teaches that using ignition to fuse/bond elements in the borehole are known alternatives (further supported by MPEP 2143, section I, subsection B).

	In regards to claim 7, Wardlaw further discloses: wherein igniting the ignitable element adjacent the fusible element comprises applying electric current to the ignitable element (at least abstract, paragraphs [0012-0017], and claim 1 introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”). 

	In regards to claim 10, Bombardieri discloses: An apparatus (as shown in at least figure 2) for use on tubing (at least 10), the apparatus comprising: 
	a collar (at least 20) having first and second circumferential surfaces (as shown in at least figure 2), the collar disposed with the first circumferential surface adjacent an opposing circumferential surface of the tubing (as shown in at least figure 2), the collar having at least one access point (i.e. entrance in which element 23 is inserted) defined through the first and second circumferential surfaces (as shown in at least figure 2); 
	a fusible element (at least 23) disposed about the first circumferential surface of the collar and accessible via the at least one access point in the collar (at least abstract and column 2, line 7- column 4, line 75 introduces “Centralizers, wall scratchers, cement baskets, and the like are secured to the free-moving casing by means of a fusible material which is rigid at normal subsurface temperatures and which is deformable at thermal treatment temperatures”; “The sleeve 23 is composed of heat-sensitive material which is rigid at normal subsurface temperatures and is deformable at a predetermined heat-treatment temperature which is above the normal subsurface temperature but substantially below the heat-treating temperature to which the well is to be subjected. The heat-sensitive material must meet the requirements of being rigid at normal subsurface temperatures, deformable at heat-treatment temperatures, and have sufficient structural strength to maintain the centralizer-to-pipe bond during pipe running operations); 
	an insulator (at least 24) insulating the fusible element from the collar (at least abstract and column 2, line 7- column 4, line 75 introduces “After the centralizer 17 is properly positioned on the pipe 10 at the surface, a flexible annular seal 24 is inserted between the collar 20 and the pipe 10 so as to close the bottom of annular space 22”); and 
	a fusible material of the fusible element heated to melting in response to activation and affixing the collar to the tubing with a metallurgical bond formed from the melting (at least abstract and column 2, line 7- column 4, line 75 introduces “Centralizers, wall scratchers, cement baskets, and the like are secured to the free-moving casing by means of a fusible material which is rigid at normal subsurface temperatures and which is deformable at thermal treatment temperatures”; “The sleeve 23 is composed of heat-sensitive material which is rigid at normal subsurface temperatures and is deformable at a predetermined heat-treatment temperature which is above the normal subsurface temperature but substantially below the heat-treating temperature to which the well is to be subjected. The heat-sensitive material must meet the requirements of being rigid at normal subsurface temperatures, deformable at heat-treatment temperatures, and have sufficient structural strength to maintain the centralizer-to-pipe bond during pipe running operations. The composition of such material can vary within a wide range. Because of their high physical strength and low melting temperatures, bismuth alloys make particularly good bonding sleeves”; “The low-melting alloys, e.g., Woods metal, because of their low melting temperature (below 212.degree. F.) and rapid solidification time can be conveniently applied in the annular space 22 in the molten state”) and re-solidifying of the fusible material inside a space between the first circumferential surface of the collar and the opposing circumferential surface of the tubing (as shown in at least figure 2).
	However, Bombardieri appears to be silent in regards to the activation being electric.
	Nonetheless, the teachings of Wardlaw introduces coupling two elements within the borehole via metallurgical bonding. Wardlaw discloses a fusible material of the fusible element heated to melting in response to electric activation (at least abstract, paragraphs [0012-0017], and claim 1 introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bombardieri to include for a fusible material of the fusible element heated to melting in response to electric activation taught by Wardlaw in light of simple substitution of a known way of melting alloy downhole since Wardlaw expressly teaches that using electric current to fuse/bond elements in the borehole are known alternatives (further supported by MPEP 2143, section I, subsection B).

	In regards to claim 11, Bombardieri further discloses: a centralizer (at least 21; at least abstract and column 2, line 7- column 4, line 75 introduces “…the invention (see (FIG. 2), the centralizer 17 comprises a pair of spaced collars 19 and 20 interconnected by a plurality of outwardly bowed, circumferentially spaced spring members 21”) disposed on the tubing adjacent the collar (as shown in at least figure 2).

	In regards to claim 12, Bombardieri further discloses: wherein the collar comprises an end ring (at least 19) of a centralizer (at least 21; at least abstract and column 2, line 7- column 4, line 75 introduces “…the invention (see (FIG. 2), the centralizer 17 comprises a pair of spaced collars 19 and 20 interconnected by a plurality of outwardly bowed, circumferentially spaced spring members 21”) disposed on the tubing (as shown in at least figure 2).

	In regards to claim 13, Bombardieri further discloses: wherein the first circumferential surface is an inside surface of the collar, and the second circumferential surface is an outside surface of the collar (as shown in at least figure 2); or 
	wherein the first circumferential surface is an outside surface of the collar, and the second circumferential surface is an inside surface of the collar.

	In regards to claim 14, Wardlaw further discloses: wherein the fusible element comprises an ignitable material disposed with the fusible material, the ignitable material being ignited with the electric activation and melting the fusible material to form the metallurgical bond (at least abstract, paragraphs [0012-0017], and claim 1 introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”).

	In regards to claim 15, Wardlaw further discloses: wherein the ignitable material comprises a thermite, a metal-oxidizer, a metal hydride-oxidizer, an intermetallic, or a pyrotechnic composition (at least abstract, paragraphs [0012-0017] introduces “If means other than electric line are used to run and set the apparatus 100, an electric line 103 is provided form the top of the well W and connected to a source of electric energy at the top or other location in the well W and is connected at the lower end to an electric starter charge 104 within an upper chamber section 105 within an elongated housing 106. The housing preferably is made of metal, such as an alloy steel or the like. The chamber section 105 is the uppermost portion of a continuing cylindrical interior chamber 107 defined within the interior of the housing 106. A one-way check valve 108 is positioned at the upper end of the housing 106 to vent pressure exceeding a pre-set limit within the housing 106 during ignition of the ignition fuel charge required to activate the apparatus 100. The chamber 107 also has a lower chamber section 105A including a section of a circumferentially extending dissolvable sacrificial wall means 105A-1 for initially isolating the chamber 107 from the exterior of the housing 106, and, upon melting of the metal alloys, providing a passageway 105A-2 (FIG. 3) for flow of the metal alloys into the well W. A ceramic, or other high temperature resistant plug 110 is secured, but selectively removable from, the lowermost end of the housing 106, by means of shear pins 105A-2. At the lowermost end of the plug 110 is a circumferentially extending exterior elastomeric seal means 110A which, when the apparatus 100 is positioned within the well W for operation, will define an annulus area AN between the exterior of the plug 110 and the interior wall or surface C-1A of the casing C-1”; “The chamber 107 within the housing 106 contains a homogeneous stabilized ignition or fast burning fuel charge 109. Any commercially available source of a mixture of iron oxide and aluminum, which is used in, for example, explosives for perforating guns or like actuations within a subterranean well, may be used. Additives which assist in the burning of a material under water, such as boron nitrate may also be added. The fuel charge 109 may also include an additive such as magnesium for more controlled burning. The aluminum may be finely ground to increase the rate of burn. However, it is preferable to retard the bum rate of this fuel 109 so that energy is not lost in the exhaust. To control the rate of burn of the fuel 109 to achieve maximum burn without excessive exhaust loss, a binder, such as starch, may be added to slow the rate of burn, as well as an additive that expands upon heating to raise the melting point of the fuel mixture charge 109 and to permit the fuel charge 109 to harden quickly as it is introduced into the housing 107”).

	In regards to claim 16, Bombardieri further discloses: wherein the fusible element comprises an electro-pyrotechnic initiator, a bridge wire, a nichrome wire, or a heating element (at least abstract and column 2, line 7- column 4, line 75 introduces “Centralizers, wall scratchers, cement baskets, and the like are secured to the free-moving casing by means of a fusible material which is rigid at normal subsurface temperatures and which is deformable at thermal treatment temperatures”; “The sleeve 23 is composed of heat-sensitive material which is rigid at normal subsurface temperatures and is deformable at a predetermined heat-treatment temperature which is above the normal subsurface temperature but substantially below the heat-treating temperature to which the well is to be subjected. The heat-sensitive material must meet the requirements of being rigid at normal subsurface temperatures, deformable at heat-treatment temperatures, and have sufficient structural strength to maintain the centralizer-to-pipe bond during pipe running operations”).

	In regards to claim 17, Wardlaw further discloses: wherein the fusible element comprises a composite of the ignitable material and the fusible material (at least abstract and paragraphs [0012-0017] introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”; “…eutectic fusible alloys expand and push against their container when they solidify and are thus excellent materials for use as plugging agents for correcting failure spots in well tubular conduits, such as casing”); 
	or wherein the ignitable material comprises a core of the fusible element, and the fusible material is disposed as a jacket of the fusible element about the core.

	In regards to claim 18, Bombardieri further discloses: wherein the fusible material comprises a metallic weld material, a metallic braze material, a metallic solder material, a metallic alloy, or a metallurgical bonding material (at least abstract and column 2, line 7- column 4, line 75 introduces “Centralizers, wall scratchers, cement baskets, and the like are secured to the free-moving casing by means of a fusible material which is rigid at normal subsurface temperatures and which is deformable at thermal treatment temperatures”; “The sleeve 23 is composed of heat-sensitive material which is rigid at normal subsurface temperatures and is deformable at a predetermined heat-treatment temperature which is above the normal subsurface temperature but substantially below the heat-treating temperature to which the well is to be subjected. The heat-sensitive material must meet the requirements of being rigid at normal subsurface temperatures, deformable at heat-treatment temperatures, and have sufficient structural strength to maintain the centralizer-to-pipe bond during pipe running operations. The composition of such material can vary within a wide range. Because of their high physical strength and low melting temperatures, bismuth alloys make particularly good bonding sleeves”; “The low-melting alloys, e.g., Woods metal, because of their low melting temperature (below 212.degree. F.) and rapid solidification time can be conveniently applied in the annular space 22 in the molten state”).

	In regards to claim 21, Wardlaw further discloses: a tool (at least 103, 104) comprising electrodes coupled to a source of electric current, the electrodes engageable with the fusible element via the at least one access point and applying the electric current to the fusible element as the electric activation (at least abstract, paragraphs [0012-0017], and claim 1 introduces “A well tool and method for heating and depositing first and second charges of selective temperature melting metal alloys for repairing failure spots along a section of a tubular conduit, such as casing, in a subterranean well. A fuel charge is provided and is ignited to first melt the lower temperature melting metal alloy charge and thereafter the higher temperature metal alloy charge, such that a metal precipitate is formed from the heated higher temperature melting metal alloy charge. The housing defines a sacrificial wall which is opened or cleared as the higher temperature metal alloy charge melts, thus enabling the precipitate of the higher temperature melting alloy charge to be discharged from the housing to form a bridge for subsequent movements thereacross of the lower temperature melting alloy charge, into the well immediate the area of the failure spots. The failure spots are filled and/or covered by the precipitate and the lower temperature metal alloy charge to enhance the integrity of the tubular conduit such that production or other efforts may be continued within the well”).

Allowable Subject Matter
Claims 9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676